This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF PORTALES, a municipal
 3 corporation existing under the laws
 4 of the STATE OF NEW MEXICO,

 5          Plaintiff-Appellee/Cross-Appellant,

 6 v.                                                                                   NO. 32,375

 7 VYANCA VEGA,

 8          Defendant-Appellant/Cross-Appellee.

 9 APPEAL FROM THE DISTRICT COURT OF ROOSEVELT COUNTY
10 Drew D. Tatum, District Judge

11   Doerr & Knudson, P.A.
12   Steve Doerr
13   Randy Knudson
14   Portales, NM

15 for Appellee/Cross-Appellant

16 Eric D. Dixon, Attorney and Counselor at Law, P.A.
17 Eric D. Dixon
18 Portales, NM

19 for Appellant/Cross-Appellee

20                                 MEMORANDUM OPINION

21 VANZI, Judge.
 1   {1}   The City of Portales (the City) filed suit against Vyanca Vega, a former police

 2 officer with the Portales Police Department (the police department), after Vega failed

 3 to reimburse the police department for the costs and expenses it incurred related to

 4 Vega’s initial training to become a police officer. In the proceedings below, the

 5 district court entered summary judgment in favor of the City. Vega appeals the district

 6 court’s grant of summary judgment in favor of the City. The City cross-appeals the

 7 denial of attorney fees and costs related to the proceedings in district court. We affirm

 8 the district court’s grant of summary judgment in favor of the City. However, we

 9 reverse and remand for further proceedings on the issue of attorney fees and costs.

10 BACKGROUND

11   {2}   Vega commenced employment with the police department in April 2010 and

12 voluntarily resigned from her position as a police officer approximately fifteen months

13 later. Upon her resignation, the City notified Vega that she owed $3,102.61 under the

14 terms of a written agreement (the Reimbursement Agreement) that Vega had entered

15 into with the police department at the start of her employment. Under the terms of the

16 Reimbursement Agreement, Vega agreed to reimburse the police department for “all

17 costs and expenses related to [her] initial training and uniforms required to become

18 a [p]olice [o]fficer” if she voluntarily resigned from the police department within

19 twenty-four months after her training was successfully completed. The

20 Reimbursement Agreement contained the following provisions of relevance here:

                                               2
 1         2.     I agree that if I should voluntarily resign employment with the . . .
 2                [p]olice [d]epartment during that 24 months, I will repay 100% of
 3                the initial costs incurred by the . . . [p]olice [d]epartment. These
 4                costs may include tuition, fees, books, lodging, meals, uniforms,
 5                medical examinations, psychological testing, and any other valid
 6                expenses incurred by the . . . [p]olice [d]epartment.

 7         ....

 8         5.     I agree that if it becomes necessary to enforce this contract and
 9                judgment is entered against me, I will pay all costs and expenses
10                incurred by the . . . [p]olice [d]epartment and/or the City . . . ,
11                including attorney fees and court costs.

12 The written notice to Vega of her breach of the Reimbursement Agreement included

13 an itemized list of the expenses that the police department had incurred related to her

14 basic training to become a police officer, with specific costs listed for exams and

15 training at the police academy, academy uniforms, and equipment. Vega refuted that

16 she owed the amount requested by the City, and the City proceeded to file suit in

17 magistrate court to recover the money allegedly due under the Reimbursement

18 Agreement. The magistrate court found in favor of the City and awarded $3,102.61

19 in damages plus $930.51 in attorney fees and costs.

20   {3}   Vega appealed the magistrate court judgment to the district court. Vega filed

21 a motion for summary judgment in which she raised four arguments challenging the

22 validity of the Reimbursement Agreement. First, she argued that the Reimbursement

23 Agreement was null and void because it was not approved by the city manager or the

24 city council. Second, she argued that the Reimbursement Agreement failed for lack

                                                3
 1 of consideration because she was hired on April 1, 2010, and was not presented with

 2 the Reimbursement Agreement until days later on April 7, 2010. Third, she argued

 3 that the Reimbursement Agreement failed because it contained ambiguous terms.

 4 Lastly, Vega argued that she should not have to reimburse the City for property that

 5 she had already returned pursuant to written police department policies. In its response

 6 to Vega’s motion for summary judgment, the City argued that: (1) the Reimbursement

 7 Agreement was approved by the city manager; (2) the consideration for the

 8 Reimbursement Agreement was Vega’s employment as a police officer and the

 9 payment of wages; (3) the Reimbursement Agreement was not ambiguous; and (4)

10 Vega was not entitled to an offset for the equipment she returned to the police

11 department because the Reimbursement Agreement did not provide for it.

12   {4}   In addition, the City filed a countermotion for summary judgment seeking to

13 enforce the Reimbursement Agreement. The City argued that the Reimbursement

14 Agreement was unambiguous as a matter of law and, therefore, the district court could

15 enforce its terms and enter judgment against Vega. In response to the City’s

16 countermotion, Vega argued that the Reimbursement Agreement was ambiguous and

17 that the City had failed to present evidence in support of the countermotion.

18   {5}   The district court held a hearing on both parties’ motions for summary

19 judgment. The court later entered a letter decision in which it denied Vega’s motion

20 for summary judgment and granted the City’s countermotion.

                                              4
 1 DISCUSSION

 2   {6}   Vega appeals the district court’s grant of summary judgment in favor of the

 3 City. In the cross-appeal, the City appeals the district court’s denial of its request for

 4 attorney fees and costs incurred in the district court proceedings. We address the

 5 arguments raised in each appeal in turn. “Summary judgment is appropriate where

 6 there are no genuine issues of material fact and the movant is entitled to judgment as

 7 a matter of law.” Self v. United Parcel Serv., Inc., 1998-NMSC-046, ¶ 6, 126 N.M.
8 396, 970 P.2d 582. Because this is a question of law, we apply de novo review. Id.

 9 “We view the pleadings, affidavits, and depositions presented for and against a motion

10 for summary judgment in a light most favorable to the nonmoving party.” Deaton v.

11 Gutierrez, 2004-NMCA-043, ¶ 12, 135 N.M. 423, 89 P.3d 672.

12 A.      Vega’s Appeal

13 Whether the Reimbursement Agreement Was Supported by Consideration

14   {7}   Vega argues that summary judgment was improperly granted in favor of the

15 City because the Reimbursement Agreement is invalid due to a lack of consideration.

16 Vega claims that she began her employment on April 1, 2010, the date that she signed

17 a letter of understanding of conditional employment with the police department, and

18 that the Reimbursement Agreement was not entered into until April 7, 2010. Vega

19 contends that since she was already an at-will employee of the police department on

20 the date that she signed the Reimbursement Agreement, the only consideration for the

                                               5
 1 Reimbursement Agreement was her continued at-will employment with the police

 2 department. She argues that a promise of continued employment cannot form adequate

 3 consideration for the Reimbursement Agreement as a matter of law.

 4   {8}   It is well established that for a contract to be legally valid and enforceable, it

 5 “must be factually supported by an offer, an acceptance, consideration, and mutual

 6 assent.” Garcia v. Middle Rio Grande Conservancy Dist., 1996-NMSC-029, ¶ 9, 121

 7 N.M. 728, 918 P.2d 7 (internal quotation marks and citation omitted). “Consideration

 8 consists of a promise to do something that a party is under no legal obligation to do

 9 or to forbear from doing something he has a legal right to do.” Heye v. Am. Golf

10 Corp., 2003-NMCA-138, ¶ 12, 134 N.M. 558, 80 P.3d 495. Consideration must be

11 “bargained for by the parties. Something is bargained for if it is sought by the

12 promisor in exchange for his promise and is given by the promisee in exchange for

13 that promise.” Romero v. Earl, 1991-NMSC-042, ¶ 6, 111 N.M. 789, 810 P.2d 808

14 (internal quotation marks and citations omitted)).

15   {9}   We are not persuaded by Vega’s argument that the only consideration for the

16 Reimbursement Agreement came in the form of her continued employment with the

17 police department. Even if we assume without deciding that Vega was already an at-

18 will employee of the police department on the date that she signed the Reimbursement

19 Agreement, we nevertheless conclude that there was independent consideration for the

20 Reimbursement Agreement. Specifically, under the terms of the Reimbursement

                                               6
 1 Agreement, Vega promised to remain employed with the police department for a

 2 period of twenty-four months in exchange for the benefit of receiving training at no

 3 cost to her at the New Mexico Law Enforcement Training Academy and for having

 4 all other costs and expenses associated with her becoming a police officer paid for by

 5 the police department. In turn, the police department promised to pay for the costs of

 6 training and other expenses in exchange for the benefit of obtaining a two-year service

 7 commitment from Vega. Prior to entering into the Reimbursement Agreement, neither

 8 party had any pre-existing obligation to undertake any of the foregoing actions. Thus,

 9 because both parties essentially bargained for and promised to take actions that they

10 were under no legal obligation to do, we conclude that there was adequate

11 consideration to support the Reimbursement Agreement. Cf. Smith v. Vill. of Ruidoso,

12 1999-NMCA-151, ¶¶ 5, 34, 128 N.M. 470, 994 P.2d 50 (holding that a police chief’s

13 promise that the village would pay medical expenses for the plaintiff’s minor daughter

14 was not supported by consideration because the village “neither sought nor received

15 anything from [the p]laintiff in return for its promise to pay [the] medical bills”).

16 Validity of the Reimbursement Agreement Due to the City Manager’s Alleged
17 Failure to Approve the Reimbursement Agreement

18   {10}   Vega next contends that the Reimbursement Agreement is invalid because there

19 is no evidence indicating that the Reimbursement Agreement was approved by the city

20 manager prior to its implementation. The City does not challenge Vega’s position that


                                              7
 1 approval by the city manager was required prior to implementation based on the City’s

 2 written policies and procedures.

 3   {11}   In both her summary judgment motion as well as her response to the City’s

 4 countermotion for summary judgment, Vega argued that the Reimbursement

 5 Agreement was invalid because it was not approved by the city manager. In support

 6 of this assertion, Vega submitted answers to interrogatories provided by the police

 7 department chief, in which the chief stated that he “ha[d] no personal knowledge” of

 8 the “date the [Reimbursement Agreement] was presented to and approved by the

 9 Portales [c]ity [m]anager.” The City responded to Vega’s argument by submitting two

10 affidavits from Tom Howell, the city manager. In both affidavits, Howell stated that

11 he approved the use of the Reimbursement Agreement, that the approval was given

12 before any prospective candidate for employment with the police department was

13 presented with the Reimbursement Agreement, and that the approval occurred in the

14 early months of 2010 and well in advance of the date that Vega signed the

15 Reimbursement Agreement.

16   {12}   Despite the content of the two Howell affidavits, Vega continues to argue on

17 appeal that “[t]here is no evidence that the [Reimbursement] Agreement was approved

18 by the [c]ity [m]anager.” She contends that the Howell affidavits are deficient because

19 no exact date was given for the approval of the Reimbursement Agreement, and she

20 states that the approval could very well have occurred after April 7, 2010, the date that

                                               8
 1 Vega signed the Reimbursement Agreement. Finally, she asserts that there is a

 2 contradiction between the police chief’s answer in the interrogatories and the content

 3 of Howell’s affidavits because the police chief stated that he had no personal

 4 knowledge of the date the Reimbursement Agreement was approved. Vega contends

 5 that the contradiction gives rise to a genuine issue of material fact that forecloses the

 6 possibility of granting summary judgment in this case.

 7   {13}   We disagree with Vega’s arguments. The two affidavits provided by Howell

 8 were based on his personal knowledge. As such, it was not erroneous for the district

 9 court to draw an inference from the content of these affidavits that the Reimbursement

10 Agreement was approved prior to its implementation by the police department. Vega’s

11 argument on appeal that the approval could very well have occurred after April 7,

12 2010, is mere speculation and does not give rise to a material issue of fact. See Duran

13 v. N.M. Monitored Treatment Program, 2000-NMCA-023, ¶ 28, 128 N.M. 659, 996

14 P.2d 922 (“The presence of a material issue of fact cannot be based on speculation.”).

15 Notably, Vega fails to point to any evidence in the record to rebut Howell’s statement

16 in the affidavits that he gave the approval in the early months of 2010 and well before

17 the date that Vega signed the Reimbursement Agreement. Although she relies on the

18 police chief’s interrogatory answers as support for her position, we disagree with

19 Vega that the police chief’s answers contradict Howell’s statement in the affidavits

20 that he approved the use of the Reimbursement Agreement. The police chief’s answer

                                               9
 1 that he had no personal knowledge of the date of approval simply does not contradict

 2 Howell’s statements in the affidavits concerning approval of the Reimbursement

 3 Agreement. We therefore affirm on this issue.

 4 Whether the Reimbursement Agreement Is Ambiguous

 5   {14}   Next, Vega contends that the Reimbursement Agreement is ambiguous because

 6 it is susceptible to different constructions. She argues that while the Reimbursement

 7 Agreement provides that voluntary resignation prior to twenty-four months requires

 8 repayment of “100% of the initial costs incurred by the . . . [p]olice [d]epartment[,]”

 9 the Reimbursement Agreement fails to specify exactly what the initial costs would

10 include. Vega argues that the Agreement fails to indicate “who decides what these

11 costs are[,] . . . when these ‘initial costs’ are to be determined[,] and when these costs

12 are to be paid.” Whether contractual terms are ambiguous is a question of law subject

13 to de novo review. Envtl. Control, Inc. v. City of Santa Fe, 2002-NMCA-003, ¶ 14,

14 131 N.M. 450, 38 P.3d 891.

15   {15}   As we understand her argument, Vega appears to argue that the term “initial

16 costs” in the Reimbursement Agreement is ambiguous and susceptible to different

17 constructions. However, Vega fails to elaborate on this argument and ultimately fails

18 to explain why the term “initial costs” is susceptible to different constructions. She

19 also does not point to any evidence that she presented during the proceedings below

20 to support her contention that the term “initial costs” is unclear or ambiguous. C.R.

                                               10
 1 Anthony Co. v. Loretto Mall Partners, 1991-NMSC-070, ¶ 15, 112 N.M. 504, 817

 2 P.2d 238 (“[I]n determining whether a term or expression to which the parties have

 3 agreed is unclear, a court may hear evidence of the circumstances surrounding the

 4 making of the contract and of any relevant usage of trade, course of dealing, and

 5 course of performance.” (footnote omitted)). And while she argues that the parties

 6 attached materially different meanings to the term “initial costs,” she again does not

 7 explain what these different meanings were. Ultimately, like many of the other

 8 arguments she raises in this appeal, Vega’s contention that the Reimbursement

 9 Agreement is ambiguous is raised in the briefest of manners, offering little in the way

10 of a principled or developed analysis. This argument, like the others raised in her

11 briefing, is supported by little more than broad legal statements from cases that are not

12 analogous or otherwise applicable to the facts of this case. Undeveloped arguments

13 place this Court in the unnecessary position of having to guess at what a party’s

14 argument may be and often preclude meaningful review. See Headley v. Morgan

15 Mgmt. Corp., 2005-NMCA-045, ¶ 15, 137 N.M. 339, 110 P.3d 1076 (explaining that

16 the appellate court does not review unclear or undeveloped arguments).

17   {16}   As to the merits of Vega’s argument, the language of the Reimbursement

18 Agreement leads us to conclude that the term “initial costs” is not ambiguous. The

19 Reimbursement Agreement begins by stating that reimbursement is required “for all

20 costs and expenses related to [Vega’s] initial training and uniforms required to

                                              11
 1 become a [p]olice [o]fficer.” (Emphasis added.) It also states that “100% of the initial

 2 costs incurred by” the police department must be repaid if the two-year service

 3 commitment is not met. And significantly, the Reimbursement Agreement expressly

 4 goes on to indicate that the costs “may include tuition, fees, books, lodging, meals,

 5 uniforms, medical examinations, psychological testing, and any other valid expenses

 6 incurred by the . . . [p]olice [d]epartment.” In the absence of any evidence indicating

 7 otherwise, we conclude that the term “initial costs” is unambiguous.

 8 Alleged Charges for Property Vega Returned at the End of Her Employment

 9   {17}   Vega contends that the City improperly charged her for police department-

10 issued equipment that she returned to the police department at the end of her

11 employment. Vega claims that she returned this equipment pursuant to an internal

12 police department policy. We decline to consider Vega’s argument for a number of

13 reasons. Vega fails to cite to any authority in support of her argument. This Court will

14 not consider arguments that are unsupported by citation to authority. See ITT Educ.

15 Servs., Inc. v. Taxation & Revenue Dep’t, 1998-NMCA-078, ¶ 10, 125 N.M. 244, 959

16 P.2d 969. Vega also does not explain why, under the terms of the Reimbursement

17 Agreement, she should not be charged for equipment that was allegedly returned to

18 the police department. Nor does Vega explain why the police department’s written

19 policies should apply in lieu of the terms of the Reimbursement Agreement. She also

20 does not point to any principle of contract law that would support her argument that

                                              12
 1 the Reimbursement Agreement should not apply to the equipment that was returned.

 2 In other words, as compelling as Vega’s argument may be, we are not provided with

 3 any basis, either under contract principles or under the language of the Reimbursement

 4 Agreement, upon which to assess the merits of her argument. Coupled with Vega’s

 5 failure to cite to any authority in support of her argument, we are unable to consider

 6 the argument.

 7 Denial of Vega’s Motion to Strike Affidavits

 8   {18}   Vega argues that the district court improperly denied her motion to strike two

 9 affidavits that were attached to the reply memorandum filed by the City on its

10 countermotion for summary judgment. The City’s reply memorandum included the

11 affidavit of Cathy Kennedy, a payroll specialist for the City, and a second affidavit

12 provided by Tom Howell, the city manager for the City. Vega raises three arguments

13 on appeal as to why these two affidavits should have been stricken. She first argues

14 that Rule 1-056(D)(2) NMRA does not permit a party to submit new evidence in the

15 form of affidavits in a reply memorandum. We disagree that Rule 1-056(D)(2), or any

16 other portion of Rule 1-056 for that matter, includes such a limitation. Rule 1-

17 056(D)(2) concerns filing deadlines for memorandums related to motions for

18 summary judgment, providing in relevant part that “[t]he moving party may, within

19 fifteen (15) days after the service of [a] memorandum [in opposition to the motion for

20 summary judgment], submit a written reply memorandum.” Contrary to Vega’s

                                              13
 1 assertion, Rule 1-056(D)(2) does not state that affidavits may not be attached to a

 2 reply memorandum.

 3   {19}   Vega’s remaining two arguments are equally unavailing. Vega argues that the

 4 affidavit of Cathy Kennedy should have been stricken because the City failed to name

 5 Kennedy as a witness in earlier answers to interrogatories. However, Vega fails to cite

 6 to any authority, either in the language of Rule 1-056 or in New Mexico case law, that

 7 provides that affidavits in the context of summary judgment proceedings can only be

 8 provided by individuals previously named as trial witnesses. This Court will not

 9 consider propositions that are unsupported by citation to authority. ITT Educ. Servs.,

10 1998-NMCA-078, ¶ 10; see also In re Adoption of Doe, 1984-NMSC-024, ¶ 2, 100

11 N.M. 764, 676 P.2d 1329 (stating that when a party cites no authority to support an

12 argument, we may assume that no such authority exists). And lastly, Vega claims that

13 the second affidavit of Tom Howell should have been stricken because it did not

14 clarify the date the City approved the police department’s use of reimbursement

15 agreements for new hires. However, we conclude that Vega’s argument that the

16 affidavit was vague is not a basis for striking the affidavit. Vega has not argued that

17 Howell’s second affidavit failed to meet the requirements of Rule 1-056(E) or was

18 otherwise in improper form. See Rule 1-056(E) (stating that affidavits “shall be made

19 on personal knowledge, shall set forth such facts as would be admissible in evidence,

20 and shall show affirmatively that the affiant is competent to testify to the matters

                                             14
 1 stated therein”). Thus, the district court acted within its discretion in considering

 2 Howell’s second affidavit and was permitted to give the information provided therein

 3 as much or as little consideration as it deemed necessary based on Vega’s argument

 4 below that the affidavit failed to adequately clarify the date of approval. We affirm the

 5 district court’s denial of Vega’s motion to strike the two affidavits attached to the

 6 City’s reply memorandum.

 7   {20}   Remaining unpersuaded by Vega’s arguments on appeal, we affirm the district

 8 court’s grant of summary judgment in favor of the City.

 9 B.       The City’s Cross-Appeal

10   {21}   The City appeals the district court’s failure to award the City attorney fees and

11 costs associated with the proceedings in district court. “We review a ruling denying

12 attorney fees for abuse of discretion.” Bustos v. Bustos, 2000-NMCA-040, ¶ 24, 128

13 N.M. 842, 999 P.2d 1074.

14   {22}   Before we address the arguments raised by the City, we first consider two

15 procedural matters raised by Vega in her answer brief. First, Vega argues that we

16 should not consider the City’s cross-appeal because the City’s brief in chief in the

17 cross-appeal was not timely filed. Our Rules of Appellate Procedure provide that an

18 “appellee’s answer brief and brief in chief on cross-appeal shall be filed

19 simultaneously as separate documents.” See Rule 12-213(I) NMRA. In this case, on

20 the Court’s own motion, the City was given an extension of time to file its answer

                                               15
 1 brief in Vega’s appeal. Because the motion did not mention the brief in chief in the

 2 cross-appeal, Vega contends that no extension of time was given for filing this

 3 pleading and that therefore, it was untimely filed. We disagree. Under the language

 4 of Rule 12-213(I), it follows that any extension of time that this Court gave for filing

 5 the answer brief also applied to the brief in chief in the cross-appeal. The City

 6 proceeded correctly under the rule by filing both pleadings simultaneously, and we

 7 therefore consider the merits of its appeal.

 8   {23}   Second, Vega argues that the City’s cross-appeal fails on grounds of

 9 preservation. She contends that the City failed to file a motion requesting attorney fees

10 in the proceedings below and also failed to request a hearing on this matter. Our

11 review of the record indicates otherwise. The City requested attorney fees in its

12 response to Vega’s motion for summary judgment and its countermotion for summary

13 judgment. The City specifically stated that it “is entitled to recover its attorney[] fees

14 under the Reimbursement Agreement” and asked the district court for recovery of fees

15 in the body of its response to Vega’s motion for summary judgment as well as in its

16 countermotion. The City also attached a copy of the Reimbursement Agreement to its

17 motion and quoted relevant language from the Reimbursement Agreement on the issue

18 of recovery of attorney fees. In addition, within fifteen days after entry of the district

19 court’s letter decision, the City filed an affidavit requesting attorney fees and costs

20 incurred during the proceedings in district court. In this affidavit, the City stated it was

                                                16
 1 entitled to fees under the language of the Reimbursement Agreement that provides

 2 that an employee “will pay all costs and expenses incurred by the . . . [p]olice

 3 [d]epartment and/or the City . . . , including attorneys fees and court costs” if

 4 judgment is entered against the employee. We conclude that the City adequately

 5 preserved this issue for purposes of appellate review.

 6   {24}   We now turn to consider the merits of the City’s cross-appeal. New Mexico

 7 adheres to the American rule that, absent a contrary statute, court rule, or contractual

 8 provision, litigants are responsible for their own attorney fees. N.M. Right to

 9 Choose/NARAL v. Johnson, 1999-NMSC-028, ¶ 9, 127 N.M. 654, 986 P.2d 450.

10 “Authority [for attorney fees] can be provided by agreement of the parties to a

11 contract. The scope of that authority is defined by the parties in the contract, and a

12 determination of what fees are authorized is a matter of contract interpretation.”

13 Montoya v. Villa Linda Mall, Ltd., 1990-NMSC-053, ¶ 6, 110 N.M. 128, 793 P.2d 258

14 (citation omitted); see NARAL, 1999-NMSC-028, ¶ 9 (indicating that the American

15 rule does not bar enforcement of a contractual provision for attorney fees). In this

16 case, the City argues that it was contractually entitled to attorney fees and costs under

17 the terms of the Reimbursement Agreement, which as we have noted above, provides

18 that if judgment is entered against a former employee in any judicial proceeding to

19 enforce the Reimbursement Agreement, the employee “will pay all costs and expenses



                                              17
 1 incurred by the . . . [p]olice [d]epartment and/or the City . . . , including attorney fees

 2 and court costs.”

 3   {25}   We agree with the City that there was a contractual basis to support an award

 4 for attorney fees. However, the district court’s letter decision and final order granting

 5 summary judgment in favor of the City did not mention the issue of attorney fees and

 6 costs at all. We assume that the lack of a formal ruling on the matter of fees and costs

 7 equated to a denial of the City’s request. See Stinson v. Berry, 1997-NMCA-076, ¶ 8,

 8 123 N.M. 482, 943 P.2d 129 (“Where there has been no formal expression concerning

 9 a motion, a ruling can be implied by entry of final judgment or by entry of an order

10 inconsistent with the granting of the relief sought.”). Because the district court’s letter

11 decision and final order failed to state a basis for the denial of the City’s request for

12 fees and costs, we are unable to evaluate the propriety of the denial or to assess the

13 parties’ arguments on appeal concerning the reasonableness of the amount of attorney

14 fees requested by the City. We therefore conclude that remand is necessary for the

15 district court to reconsider the issue of attorney fees and costs and to enter an order

16 appropriately detailing its basis for granting or denying the City’s request for fees and

17 costs.



18 CONCLUSION



                                               18
1   {26}   We affirm the district court’s grant of summary judgment in favor of the City.

2 We reverse and remand for further proceedings on the issue of attorney fees and costs.

3   {27}   IT IS SO ORDERED.


4                                          __________________________________
5                                          LINDA M. VANZI, Judge

6 WE CONCUR:



7 _________________________________
8 RODERICK T. KENNEDY, Chief Judge



 9 _________________________________
10 CYNTHIA A. FRY, Judge




                                             19